Citation Nr: 0518112	
Decision Date: 07/01/05    Archive Date: 07/14/05	

DOCKET NO.  03-06 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
arthritis of the left talocalcaneal joint with postoperative 
triple arthrodesis. 

2.  Entitlement to increased disability evaluations for 
residuals of left hand injuries, including an evaluation in 
excess of 10 percent for a left palm scar, and an evaluation 
in excess of 20 percent for left thumb limitation of motion.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from March 1979 to 
August 1991.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The case was last before the 
Board in March 2004, at which time it was remanded for 
additional development.  That development is complete and the 
case is now ready for appellate review.  

During the pendency of this appeal, the evaluation of the 
veteran's left ankle/foot disability was increased from 10 to 
20 percent by the RO in February 2003 and, subsequent to 
remand development, subsequently increased from 20 to 
30 percent in October 2004, each increase having been made 
effective from the date of the veteran's claim in March 2001.  
Also during the pendency of the appeal, the veteran's 
10 percent evaluation for a left palm scar was confirmed and 
continued, but in October 2004, the RO essentially expanded 
the allowance of service connection from a scar to include 
left hand muscle damage with resultant limitation of motion 
of the left thumb, with an additional 20 percent evaluation 
provided, also made effective from the date of the veteran's 
claim for increase for the original scar in March 2001.  
Because these evaluations are not the highest schedular 
evaluations available, the appeal continues.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  Postoperative arthritis of the left talocalcaneal joint 
is shown to result in marked limitation of motion with no 
lateral motion and very limited dorsiflexion and plantar 
flexion with collective disability more nearly approximating 
the criteria of a severe foot injury, but without actual loss 
of use of the foot.  

3.  The residuals of the veteran's left hand injuries during 
service include three scars (3.5 cm., 5 cm., 3.5 cm.), two of 
which are thick and cause marked tenderness, numbness and 
pain, and associated left hand loss of muscle strength 
results in the veteran only being able to appose the left 
thumb to the fingers by 6.5 centimeters (more than 2 inches).  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for postoperative osteoarthritis of the left talocalcaneal 
joint have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§  4.1, 4.3, 4.7, 
4.10, 4.68, 4.71a, Diagnostic Codes 5003, 5010, 5271, 5284 
(2004).  

2.  The criteria for an evaluation in excess of 20 percent 
for right thumb limitation of motion has not been met, but 
the criteria for separate 10 percent evaluations each for two 
(2) tender and painful scars of the left hand have been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§  4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic 
Code 5228, 4.118, Diagnostic Code 7804 (2004) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matter:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate claims, and make reasonable efforts 
to assist claimants in obtaining such evidence.  

A review of the claims folder reveals that the veteran was 
not formally notified of VCAA prior to the adverse rating 
decision issued in this case in July 2001.  That was an 
essential purpose of the Board's earlier March 2004 remand, 
and the veteran was provided formal notice of VCAA in April 
2004, pursuant to that remand.  At that time, the veteran was 
informed of the evidence necessary to substantiate his claim, 
the evidence he was responsible to submit, and the evidence 
VA would collect on his behalf.  He was given a point of 
contact for any questions that he might have.  During the 
lengthy pendency of this appeal, it is clear that the veteran 
has submitted records of private medical examination and all 
records of the veteran's treatment with VA have been 
collected for review.  Additionally, the veteran has been 
provided multiple VA examinations which are adequate for 
rating purposes.  The veteran has been provided the laws and 
regulations governing Schedular evaluations of his service-
connected disabilities and he has been provided the 
regulatory implementation of VCAA.  

The veteran does not argue nor does the evidence on file 
indicate that there remains any additional evidence which is 
uncollected for review.  The Board finds that there is no 
reasonable likelihood that any additional relevant evidence 
is available for review.  The veteran has been informed of 
the evidence which he must present and what evidence VA would 
collect on his behalf.  He has been requested to submit any 
evidence he might have in his possession, and VA's duties to 
assist and notify under VCAA have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Postoperative Arthritis of the Left Talocalcaneal Joint

Law and Regulation:  The Schedule for Rating Disabilities 
(Schedule) is used for evaluating the degree of disability in 
claims for disability compensation.  The provisions of the 
Schedule represent the average impairment in earning capacity 
resulting from those disabilities, as far as can be 
determined.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. 
§ 4.10.  

Arthritis due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis, established by 
X-ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Limitation of motion of the ankle which is moderate warrants 
a 10 percent evaluation and which is marked warrants a 
20 percent evaluation (the highest available evaluation).  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Ankylosis (meaning complete bony fixation) of an ankle in 
plantar flexion (pointing down) at more than 40 degrees or in 
dorsiflexion (pointing up) at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270.  

Other injuries of the foot which are moderately severe 
warrant a 20 percent evaluation, and which are severe warrant 
a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.  With disability resulting in a functional loss of use 
of the foot, including amputation, a 40 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Analysis:  Historically, the veteran was initially granted 
service connection for arthritis of the left talocalcaneal 
joint, made effective from the date the veteran was separated 
from service with a noncompensable evaluation (because the 
veteran did not appear for a scheduled VA examination).  That 
evaluation was increased to 10 percent effective from August 
1991.  The veteran was later assigned a 100 percent temporary 
total rating for convalescence following an October 1999 
triple arthrodesis (artificial ankylosis) of the left 
ankle/foot.  Following that temporary total evaluation, the 
veteran's evaluation was returned to 10 percent effective 
from February 2000.  

The veteran requested an increased evaluation in March 2001, 
and the RO granted an increase from 10 to 20 percent, made 
effective from the date of the veteran's claim for increase 
in March 2001, based upon marked limitation of motion.  
Following VA examination in May 2004, as directed by the 
Board's earlier remand, the RO subsequently granted the 
veteran an increase from 20 to 30 percent, also made 
effective from the date of the veteran's claim for increase 
in March 2001, based upon a finding that the veteran's 
postoperative left ankle/foot resulted in essentially a 
severe injury of the foot.  

A private medical examination in June 2001 noted that the 
veteran's left foot had lost all motion of eversion and 
inversion and significant loss of motion of plantar flexion 
and dorsiflexion.  All range of motion was affected by pain.  
The veteran was shown to have a normal posture and gait but 
did have limited function of long-term standing and walking 
and he continued to have swelling and instability with 
abnormal movement of the left foot.  

A private podiatrist wrote in September 2001 that the veteran 
had degenerative arthritis of the Talo-Calcaneal bar and 
associated arthritis of the calcaneal-cuboid and the talo-
navicular joints.  These findings had resulted in the 
decision that the veteran undergo surgery to fuse these 
joints.  The foot surgery was not entirely successful with no 
change in left foot/ankle pain.  

VA examination in October 2002 noted that the veteran was 
70.5 inches and 308 pounds.  His gait was abnormal with a 
noticeable decrease in range of motion of the left ankle.  
The ankle had two 5-centimeter healed surgical scars which 
were well healed with no adhesions, ulcerations or keloid 
tissue.  There was no muscle herniation and the scars had no 
functional limitation.  The veteran had 45 degrees of plantar 
flexion and 15 degrees of dorsiflexion with mild chronic 
swelling in the area of the talocalcaneal joint.  Range of 
motion was affected by pain but not additionally limited by 
fatigue, weakness, lack of endurance or incoordination.  
There was ankylosis of the ankle joint and there was no 
eversion or inversion motion possible.  The diagnosis was 
progressive osteoarthritis of the left talocalcaneal joint 
with fusion of the joint due to degenerative arthritis with 
limited range of motion, pain, abnormal gait and 
nondisfiguring scars.  

In September 2003, the veteran provided testimony regarding 
his left ankle and foot symptoms.  He provided the history of 
injury and treatment, including the surgical fusion performed 
to stabilize his left ankle joint.  He was dissatisfied with 
the result of this surgery.  He indicated that the left ankle 
caused him significant impairment in his ability to ambulate 
and work.

In May 2004, the veteran was provided another VA examination.  
The veteran's claims folder was reviewed in conjunction with 
the examination.  The doctor wrote that the veteran's ankle 
was fused nearly in a 90-degree position with active range of 
motion of 0 degree's dorsiflexion and 15 degrees' plantar 
flexion.  He could increase ranges in both directions by 
5 degrees by assisting through passive range of motion.  The 
veteran had no ability to invert or evert the ankle.  There 
were postoperative surgical scars on the ankle which were not 
noted to be tender or painful or otherwise individually limit 
function.  The diagnostic impression was that the veteran had 
arthritis resulting in a triple arthrodesis that had left him 
with chronic pain and weakness.

As indicated above, during the lengthy pendency of this 
appeal, the RO granted the veteran an increased evaluation to 
30 percent, effective from the date of his claim for an 
increase in March 2001.  This 30 percent evaluation was 
provided for essentially a severe foot injury in accordance 
with Diagnostic Code 5284.  Although the veteran is shown to 
have significant loss of range of motion of the left ankle as 
a result of his service-connected postoperative left 
ankle/foot, the maximum schedular evaluation available for 
marked limitation of ankle motion is only 20 percent at 
Diagnostic Code 5271.  No higher evaluation is available for 
limitation of motion and no higher evaluation than 30 percent 
is available for foot injuries.  

The next higher 40 percent evaluation under Diagnostic 
Code 5270 would require the veteran to have ankylosis, 
meaning bony fixation of the left ankle joint in a permanent 
plantar flexion  position at more than 40 degrees or in 
dorsiflexion at more than 10 degrees, and although the 
veteran has a form of surgically imposed ankylosis, his left 
ankle is shown to be essentially fixed at a most favorable 
90-degree angle, with only eversion and inversion (side to 
side) motion entirely absent.  The veteran does not have the 
type of ankylosis in an unfavorable position sufficient to 
warrant the award of the next higher 40 percent evaluation.  

Indeed, a 40 percent evaluation also would require medical 
evidence revealing that the veteran has an essential complete 
loss of use of his foot in accordance with Diagnostic 
Code 5284.  While the veteran's left foot is shown to be 
significantly disabled, it is not shown that he would be 
equally well served by an amputation at the site of the 
election; the left ankle.  The combined ratings for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  38 C.F.R. § 4.68.  That is, the next higher 
40 percent evaluation could only be awarded if the veteran's 
left ankle/foot was shown to be entirely useless, and no 
better than if he underwent an amputation of the foot itself.  
While the veteran's left ankle/foot disability is shown to be 
significant, he is not shown by the evidence on file to have 
an essential complete loss of use of this foot.  

Residuals of Left Hand Injuries

Additional Law and Regulation:  Prior to August 2002, 
38 C.F.R. § 4.118, Diagnostic Code 7804 provided a 10 percent 
evaluation for scars which were superficial, tender and 
painful on objective demonstration, and the 10 percent rating 
was to be assigned when the requirements were met, even 
though the location might be the tip of the finger or toe.  
Other scars were to be rated on the limitation of function of 
the part affected under 38 C.F.R. § 4.114, Diagnostic 
Code 7805.  

Subsequent to August 2002, the schedular criteria for 
evaluating scars was significantly changed.  However, as 
applied to the facts in this case, these changes are largely 
inapplicable as the residuals of left hand injuries do not 
involve disfigurement of the head, face or neck, and the 
veteran's three scars on the left hand do not result in 
multiple characteristics of disfigurement as listed at 
38 C.F.R. § 4.118, Diagnostic Code 7800.  Similarly, these 
scars do not involve areas exceeding 72 square inches which 
would warrant the assignment of a 30 percent evaluation in 
accordance with 38 C.F.R. § 4.118, Diagnostic Code 7801.  The 
remaining criteria which are applicable in this case are 
essentially identical with the earlier criteria.  That is, 
scars which are superficial and painful on examination 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars shall be rated on 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  

Muscle Group IX includes the intrinsic muscles of the hand.  
The hand is so compact a structure that isolated muscle 
injuries are rare, being nearly always complicated with 
injuries of bones, joints, tendons, etc.  Accordingly, muscle 
injuries of the hand must be rated on limitation of motion, 
with a minimum 10 percent evaluation assigned.  38 C.F.R. 
§ 4.73, Diagnostic Code 5309.  

Prior to August 2002, ankylosis of either the major or minor 
thumb which was favorable warranted a 10 percent evaluation, 
and which was unfavorable warranted a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5224.  

After August 2002, limitation of motion of either the major 
or minor thumb with a gap of more than 2 inches, (5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to appose the fingers, warrants a 20 percent 
evaluation.  With a gap of 1 to 2 inches (2.5 to 5.1 cm.), a 
10 percent evaluation is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5228.  

Analysis:  During service in 1981, the veteran was involved 
in a fight and sustained several lacerations of the left hand 
with a skin flap that required 21 sutures to repair.  
Postoperative treatment records do not show postoperative 
infection.  In October 1984, the veteran is shown to have 
lacerated his left hand after grabbing "barbed wire."  The 
veteran was granted service connection for the residuals of a 
laceration of the left (minor) hand effective from the date 
of service separation with a noncompensable evaluation 
(because he failed to appear for VA examination to determine 
the extent of disability).  

The veteran was subsequently granted an increased evaluation 
to 10 percent from August 1991 based upon a tender and 
painful scar.  Subsequent to his claim for increase in March 
2001, and subsequent to a May 2004 VA examination conducted 
pursuant to the Board's earlier remand, the RO confirmed and 
continued the existing 10 percent evaluation for a painful 
scar of the left hand.  The RO also expanded the allowance of 
service connection for additional residuals attributable to 
these left hand injuries during service, including muscle 
damage resulting in loss of range of motion of the thumb 
sufficient to award a separate 20 percent evaluation in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5228, for 
the veteran's inability to appose the left thumb to the 
fingers by more than 2 inches.  

VA examination in October 2002 included X-rays which were 
negative for fracture and showed normal bone alignment and 
mineralization.  There was some calcific material measuring 8 
by 2 millimeters quite close to the veteran's skin surface 
which could represent a foreign body.  Examination revealed 
three scars on the left palm.  The measured distance between 
the thumb and the base of the middle finger was 1 centimeter.  
There was atrophy of the thenar and hypothenar eminence.  
There was no keloid, ulceration, or adherence of the scars.  
Range of motion of the thumb was limited but range of motion 
of the remaining four digits was normal.  The diagnosis was 
status-post laceration of the left hand with residuals of 
limited range of motion of the left thumb, weakness, scars, 
muscle atrophy, and a retained foreign body.

VA examination in May 2004 included X-ray studies of the left 
hand which again showed no evidence of fracture or 
dislocation and no evidence of arthritis.  Examination of the 
left hand revealed three scars (3.5 cm., 5 cm., and 3.5 cm.).  
There did not seem to be any skin breakdown.  The texture did 
seem to be thickened.  There was some weakness in his left 
handgrip, especially with use of the thumb.  He had an 
inability to appose his left thumb to his fingers without 
pain.  The thumb and fifth finger were 6.5 centimeters apart.  
The diagnostic impression was that the veteran had scars on 
his left palm as a result of lacerations incurred during 
service.  Two of these three scars were thicker than the 
other one and caused marked tenderness, numbness and pain 
which reduces the use of the left hand.  X-rays did not 
demonstrate involvement of the bones or joints.  

The lacerations of the veteran's hand during service resulted 
in some degree of left hand muscle injury which has resulted 
in reduced strength.  A minimum 10 percent evaluation is 
warranted, as a result, in accordance with Diagnostic 
Code 5309 regarding Muscle Group IX.  That diagnostic code, 
however, indicates that rating should be made based upon 
limitation of motion.  The Board fully concurs with the RO's 
decision to grant the veteran an additional separate 
evaluation for limitation of left thumb motion at 20 percent 
based upon Diagnostic Code 5228 where there remains a gap of 
apposition between the thumb to the apposing fingers of more 
than 2 inches (5.1 cm.).  This is the maximum schedular 
evaluation for limitation of motion of the thumb, of either 
the major or minor hand.  The veteran's left hand is minor.  
This 20 percent evaluation subsumes the minimum 10 percent 
evaluation warranted for any muscle injury, regarding the 
intrinsic muscles of the hand under Diagnostic Code 5309.

The RO has confirmed and continued its historical assignment 
of a 10 percent evaluation for a tender and painful scar.  
Although all VA examinations and VA outpatient treatment 
records do not speak or speak consistently of this fact, the 
most recent VA examination of May 2004 specifically finds 
that two of the veteran's separate scars on the left palm are 
somewhat thickened and adherent and result in tenderness, 
numbness and pain reducing the use of the left hand.  
Accordingly, in accordance with 38 C.F.R. § 4.118, Diagnostic 
Code 7804, in effect either before or after August 2002, 
separate 10 percent evaluations are warranted for each of the 
veteran's two scars which are clinically identified as being 
tender and painful on objective demonstration.  That is, an 
additional 10 percent evaluation is warranted for a second 
tender and painful scar in addition to the existing 
10 percent evaluation for such scar.  

An evaluation in excess of two separate 10 percent 
evaluations for tender and painful scars is not warranted 
because the veteran is not shown to have collective scars of 
the left hand which exceed 72 square inches (Diagnostic 
Code 7801), or do not exceed an area of 144 square inches 
(Diagnostic Code 7802).  38 C.F.R. § 4.118, Diagnostic 
Code 7805, requiring that scars be rated on limitation of 
function of the affected part is properly evaluated by the 
RO's grant of a separate 20 percent evaluation for loss of 
range of motion of the thumb at Diagnostic Code 5228.  The 
veteran is not shown to have symptoms consistent with or 
which more nearly approximate complete loss of use of his 
left (minor) hand sufficient to warrant the award of a 
60 percent evaluation in accordance with Diagnostic 
Code 5125.  


ORDER

Entitlement to an evaluation in excess of 30 percent for a 
postoperative triple arthrodesis of the left talocalcaneal 
joint with arthritis is denied.  

Entitlement to an evaluation in excess of 20 percent for left 
hand muscle injury with resultant loss of range of left thumb 
motion is denied, but two (rather than one) separate 
10 percent evaluations for tender and painful scars residual 
to left hand injuries are granted.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


